Exhibit 10.2

COGNEX CORPORATION

First Amendment to

2007 Stock Option and Incentive Plan

WHEREAS, Cognex Corporation (the “Corporation”) declared a two-for-one stock
split in the form of a stock dividend of one share of common stock, par value
$.002 per share (“Common Stock”), for each share of Common Stock issued and
outstanding as of the close of business on August 26, 2013 (the “Record Date”);
and

WHEREAS, Section 3(b) of the Corporation’s 2007 Stock Option and Incentive Plan
(the “Plan”) provides that, as a result of any stock dividend, stock split or
other similar change in the Corporation’s capital stock, the outstanding shares
of Common Stock are increased or additional shares of the Corporation are
distributed with respect to such shares of Common Stock or other securities, an
appropriate adjustment shall be made in, among other things, (i) the maximum
number of shares reserved for issuance under the Plan, and (ii) the number of
stock options and stock appreciation rights that can be granted to any one
individual grantee under the Plan.

NOW, THEREFORE, in accordance with the provisions of Section 11 of the Plan,
Section 3(a) of the Plan is hereby amended, effective as of the Record Date, by
deleting such section in its entirety and substituting therefor the following:

“The maximum number of shares of Stock reserved and available for issuance under
the Plan shall be 4,600,000 shares, subject to adjustment as provided in
Section 3(b). For purposes of this limitation, the shares of Stock underlying
any Awards that are forfeited, canceled or otherwise terminated (other than by
exercise) shall be added back to the shares of Stock available for issuance
under the Plan. Shares tendered or held back upon exercise of an Option or
settlement of an Award to cover the exercise price or tax withholding shall not
be available for future issuance under the Plan. In addition, upon exercise of
Stock Appreciation Rights, the gross number of shares exercised shall be
deducted from the total number of shares remaining available for issuance under
the Plan. Subject to such overall limitations, shares of Stock may be issued up
to such maximum number pursuant to any type or types of Award; provided,
however, that Stock Options or Stock Appreciation Rights with respect to no more
than 1,000,000 shares of Stock may be granted to any one individual grantee
during any one calendar year period. The shares available for issuance under the
Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company.”

APPROVED: July 25, 2013